Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 1, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152570(17)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 152570
  v                                                                 COA: 328693
                                                                    Monroe CC: 12-039730-FH,
                                                                               12-039881-FH
  ROMANO DESHAWN LUKE,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing its answer to the application for leave to appeal is GRANTED. The answer
  submitted on June 27, 2016, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 1, 2016
                                                                               Clerk